IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :                          NO. 738
                                   :
         ORDER AMENDING RULES 1320 :                          SUPREME COURT RULES
         AND 1321 OF THE           :
         PENNSYLVANIA RULES OF     :                          DOCKET
         JUVENILE COURT PROCEDURE :
                                   :
                                   :

                                                ORDER


PER CURIAM

      AND NOW, this 16th day of May, 2017, upon the recommendation of the Juvenile
Court Procedural Rules Committee, the proposal having been published for public
comment at 46 Pa.B. 3949 (July 23, 2016):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1320 and 1321 of the Pennsylvania Rules of Juvenile Court Procedure are
amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on July 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.